DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment of 2/11/21 has been entered in full. Claim 7, 11 and 17 are canceled. Claims 1, 8, 9, 16, 18-20, 22 and 23 are amended. Claims 1-6, 8-10, 12-16 and 18-24 are pending.
Applicants' elections of (1) an anti-PD-L1 antibody as the species of immune modulating therapy, and (2) non-small cell lung cancer as the species of solid tumor, were previously acknowledged. The anti-PD-L1 antibody is encompassed by the subgenus of immune checkpoint blockade inhibitor (dependent claims 9 and 16). The species of cyclophosphamide was previously rejoined. Claim(s) 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of immune modulating therapy, there being no allowable generic or linking claim. The other species election reads on each claim.
Claims 1-6, 8-10, 16, and 18-24 are under consideration, as they read upon the elected species.

Note
	As a courtesy, it is noted that withdrawn claim 12 depends from claim 11, which has been canceled. In the event of rejoinder of claim 12, this will necessitate a rejection of claim 12 under 35 U.S.C. 112 (b) for being indefinite. To avoid this, Applicants are requested to amend claim 12 to depend from a pending claim.

Information Disclosure Statement (IDS)
The Information Disclosure Statements filed on 8/18/20 and 10/16/20 have been considered.



Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (8/14/20).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the specification filed on 2/11/21.
All rejections of cancelled claims 7, 11 and 17 are moot.
The objections to claims 8 and 18 at pg 2-3 are withdrawn in view of the amendments to the claims.
The rejection of claims 1-6, 16 and 19-24 under 35 U.S.C. § 112(a) at pg 3-11 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limits the administered antibody to one having specifically-defined CDR sequences.
The rejection of claims 9, 10, and 18 under 35 U.S.C. § 112(a) at pg 3-11 for failing to comply with the written description requirement is withdrawn in part in view of the amendments to the claims (see below).
The rejection of claims 1-6, 8-10, 18, 21, 23 and 24 under 35 U.S.C. 103(a) at pg 11-14 as being unpatentable over Smith et al, U.S. 20080219971, and further in view of Shanafelt et al (2009) is withdrawn in view of Applicants' amendments to the claims that limit the methods to patients with solid tumors; the rejection of record is based solely on the method as practiced with a patient having leukemia, which is not a solid tumor.
The rejection of claims 9, 10 and 18 under 35 U.S.C. 103(a) at pg 14-15 as being unpatentable over Smith et al, U.S. 20080219971, and further in view of Shanafelt et al (2009), as applied to claim 1, and further in view of Penel et al, 2021, is withdrawn for the same reasons as for the withdrawal of the rejection of claim 1 under 35 U.S.C. 103(a).
The rejection of claims 1-6, 8-10, 12-16 and 18-24 on the ground of nonstatutory obviousness-type double patenting at pg 15-17 as being unpatentable over claims 1-11 of U.S. Patent 9,243,068, issued 1/26/16, is withdrawn in view of the terminal disclaimer naming the referenced patent filed by Applicants on 2/11/21 and approved by the USPTO.


Maintained Rejections
Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10 and 18, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth previously, at pages 3-11 of the 8/14/20 Office Action.
At page 1 of the reply filed on 2/11/21, Applicants argue that claim 9 has been amended to incorporate the limitations of claim 11, now canceled, which limit the genus of "immune modulating therapies" to a therapy selected from narrower group of elements, each directed to a subgenus. With respect to this group, Applicants further argue that "[t]he modulator of Tregs has been more particularly defined as cyclophosphamide; adoptive T cell therapy is well known in the art and requires no further definition, and immune checkpoint inhibitors are well known in the art". With regard to the checkpoint inhibitors, Applicants submit that "six checkpoint inhibitors have been approved by the FDA in recent years for the treatment of numerous cancer indications", and "have proven to be one of the most promising therapeutic options for cancer patients in the history of cancer treatment" (pg 1). Applicants further argue that the skilled artisan "can readily identify and select an immune blockade inhibitor for use in combination with the claimed anti-SEMA4D antibody".
These arguments have been fully considered and are found persuasive in part. Specifically, the amendments to the claims are found sufficient to overcome the 
Therefore, only a method of claim 9 wherein the at least one other immune modulatory therapy is comprises adoptive T cell therapy; an immune checkpoint inhibitor that is an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-LAG3 antibody, or an anti-B7-H3 antibody, an antigen binding fragment thereof, or a combination thereof; a Treg modulator comprising cyclophosphamide; or a combination thereof, but not the full breadth of the claim meets the written description provision of 35 U.S.C. 112(a).

New Rejections Necessitated by Applicants' Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites the limitation “the NK cells” in line 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, parent claim 1 has been amended to delete "NK cells", and thus there is no longer an antecedent basis for the recitation in the dependent claim.
Claim 21 recites the limitation "the predetermined threshold". There is insufficient antecedent basis for this limitation in the claim. Specifically, parent claim 1 has been amended to delete "a predetermined threshold", and thus there is no longer an antecedent basis for the recitation in the dependent claim.
The remaining claim(s) are rejected for depending from an indefinite claim.

Conclusion
Claims 1, 3-6, 8 and 20-24 are allowable.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646